Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument in pages 6-8, the applicant asserts that “Park fails to disclose, at least, “Park fails to disclose, at least,
“wherein the transmission type of the PUSCH comprises a type 1 in which transmission is configured by higher layer signaling, and a type 2 in which transmission is configured by higher layer signaling and the transmission is activated by downlink control information.” (Emphasis added). The same is true for amended independent claims 12 and 13, which recite substantially similar limitations.” Examiner respectively disagrees.
As indicated by PARK in page 64 teaches the specific beta value for the specific UCI type (e.g. type 1 or type 2). In page 65, “when the UCI payload size is small, there may be sufficient coded symbols for UCI transmission in PUSCH resources. On the other hand, when the UCI payload size is large, the number of coded symbols for UCI transmission needs to be minimized because UCI significantly affects data in the PUSCH”, indicating the beta value needs to differ according to the UCI payload size or different type of UCI types and the different UCI payload sizes set different PUSCH transmissions or different PUSCH types. Therefore, different UCI type would indicating different transmission type of the PUSCHs and UCI type 1 would indicating the transmission type of the PUSCH comprises a type 1 and UCI type 2 would indicating the transmission type of the PUSCH comprises a type 2. Therefore, PARK teaches “wherein the transmission type of the PUSCH comprises a type 1 in which transmission is configured by higher layer signaling, and a type 2 in which transmission is configured by higher layer signaling and the transmission is activated by downlink control information.” Therefore, PARK teaches the claims.
The rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11388745. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 14, the Patent No. 11388745 teaches a system comprising a terminal and a base station, wherein: 
the terminal comprises: 
a receiver that receives information about a beta offset value configured per transmission type of a grant free uplink shared channel (PUSCH) (claim 10); and 
a processor that controls transmission of uplink control information on the PUSCH based on the information about the beta offset value (claim 10); and 
the base station comprises: 
a transmitter that transmits the information about the beta offset value configured per transmission type of the grant free PUSCH (claim 10).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (provisional application 62566561 filed on 10/02/2017 in US 20190199477 herein as PARK).

Regarding claims 7, 12, PARK teaches a terminal comprising: a receiver that receives information about a beta offset value configured per transmission type of an uplink shared channel (PUSCH) (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2… the eNB may configure a semi-static beta offset value for the former PUSCH through RRC signaling); and a processor that controls transmission of uplink control information on the PUSCH based on the information about the beta offset value (page 64, 65, UCI transmission on PUSCH based on beta value), wherein the transmission type of the PUSCH comprises a type 1 in which transmission is configured by higher layer signaling (page 65, in the case of UCI type 1 on the PUSCH transmission, the value of beta may be configured through RRC signaling (higher layer signaling)), and a type 2 in which transmission is configured by higher layer signaling (page 65, the case of UCI type 2 on the PUSCH transmission, the value of beta may be configured through RRC signaling (higher layer signaling)) and the transmission is activated by downlink control information (page 64, 65, the eNB configures a plurality of beta value sets through a higher layer signal (e.g., RRC signaling) and indicates a set through DCI (e.g., UL grant), and a specific beta value is selected from the set based on specific conditions).

Regarding claim 8, PARK teaches the terminal according to claim 7, wherein the transmission type of the PUSCH includes a type 1 of which transmission is configured by higher layer signaling and a type 2 of which transmission is configured by higher layer signaling and downlink control information (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Regarding claim 9, PARK teaches the terminal according to claim 8, wherein a beta offset value corresponding to PUSCH transmission of the type 1 is configured by higher layer signaling (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Regarding claim 10, PARK teaches the terminal according to claim 8, wherein a beta offset value corresponding to PUSCH transmission of the type 2 is configured by higher layer signaling or by combination of higher layer signaling and downlink control information (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Regarding claim 11, PARK teaches the terminal according to claim 9, wherein a beta offset value corresponding to PUSCH transmission of the type 2 is configured by higher layer signaling or by combination of higher layer signaling and downlink control information (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Regarding claim 13, PARK teaches a base station comprising: a transmitting section that transmits information about a beta offset value configured per transmission type of an uplink shared channel (PUSCH) (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2… the eNB may configure a semi-static beta offset value for the former PUSCH through RRC signaling); and a control section that controls reception of uplink control information that is transmitted using the PUSCH based on the information about the beta offset value (page 55, 56, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value), wherein the transmission type of the PUSCH comprises a type 1 in which transmission is configured by higher layer signaling (page 65, in the case of UCI type 1 on the PUSCH transmission, the value of beta may be configured through RRC signaling (higher layer signaling)), and a type 2 in which transmission is configured by higher layer signaling (page 65, the case of UCI type 2 on the PUSCH transmission, the value of beta may be configured through RRC signaling (higher layer signaling)) and the transmission is activated by downlink control information (page 64, 65, the eNB configures a plurality of beta value sets through a higher layer signal (e.g., RRC signaling) and indicates a set through DCI (e.g., UL grant), and a specific beta value is selected from the set based on specific conditions).

Regarding claim 14, PARK teaches a system comprising a terminal and a base station (page 64, 65, UE and eNB), wherein: 
the terminal (page 64, 65, UE) comprises: 
a receiver that receives information about a beta offset value configured per transmission type of an uplink shared channel (PUSCH) (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2… the eNB may configure a semi-static beta offset value for the former PUSCH through RRC signaling); and 
a processor that controls transmission of uplink control information on the PUSCH based on the information about the beta offset value (page 55, 56, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value); and 
the base station (page 64, 65, eNB) comprises: 
a transmitter that transmits the information about the beta offset value configured per transmission type of the PUSCH (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2… the eNB may configure a semi-static beta offset value for the former PUSCH through RRC signaling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI et al. (US 11412529) teaches type 1 and type 2 grant-free transmission (col. 9 line 51-col. 10 line 18). (Same priority date)
YANG et al. (US 20200383132) teaches beta offset value to control the UCI transmission on PUSCH without an uplink grant (par. 75).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/13/2022